GOODRICH, Circuit Judge.
Concurring.
I concur completely with what is said in the majority opinion, but only wish to add a fact or two more which seem to me to enforce the conclusion expressed therein.
The complaint identifies Baughman as an agent of-a department of the United States and in Exhibit “A” attached to that complaint Baughman shows in what capacity he accepted the Federal Reserve Notes. Any doubts thereon are dispelled when reference is made to the allegations in and the exhibits attached to the present complaint. These clearly state that Baughman acted or at least “profess[ed] to act * * * under the authority of the United States.” This being so, and its pendency being in the knowledge of the District Court, that Court could only follow the statute and dismiss the action.
Any right to elect as to which course, a suit against the agent or the United States, one will choose to pursue exists only until the filing of the first suit. Once it is filed the prohibiting statute comes into play, thereby forbidding the filing of the second action1 at least so long as the former suit has not been withdrawn without prejudice.

 Corona Coal Co. v. United States, 1924, 263 U.S. 537, 44 S.Ct. 156, 67 L. Ed. 431; see British American Tobacco Co. v. United States, 1939, 89 Ct.Cls. 438, 441, cert. denied 1940, 310 U.S. 627, 60 S.Ct. 974, 84 L.Ed. 1398.